                              L]-NITED STATES DISTzuCT COURT                         ., rl;r;'i ¡-1i:,9¡'¡r'¿ -,, ,,,
                                  DISTzuCT OF CONNECTICUT                       r,   r,   rir ìii;iîil   i:1,   Iî,ii;,,:,,r,

                                              H*20-1

LINIITED STATES OF AMERICA                             CRIMINAL No.     3:21C\$þ_ .Mry.
                                                                                                                  sAr
                                                       VIOLATION
             V
                                                       18 u.s.c. $ 22s2A(a)(2)
ROBERT ECKERT                                          (Distribution of Child Porno graphy)




                                          INDICTMENT

The Grand Jury charges

                                            coLrNT oNE
                                (Distribution of Child Pornography)

       1.        From on or about September 25,2019 to May 24,2020, the exact dates being

unknown to the Grand Jury, in the District of Connecticut, the defendant ROBERT ECKERT did

knowingly distribute a visual depiction of child pornography, as that term is defined in Title 18,

United States Code, Section 2256(8), including but not limited fo:"0_405"/oxx(x)jpg," "1xxjpg,"

"22d63dd79948a02aa2d8lc32243xxxxxjpg,"            "2l306lxxxxjpg," and "Image(1)%xx(x).png,"

the full f,tle names of which are known to the Grand Jury, and each of which contained a visual

depiction of a minor engaging     in sexually explicit   conduct, using any means and facility of

interstate and foreign commerce and that has been shipped and transported                 in and affecting
interstate and foreign commerce by any means, including by computer.

       In violation of Title 18, United States Code, Sections 2252A(a)(2) and (b)(1).

                                                           ATION
                           (Distlibution of Child Pornography Forfeiture)

       2.        Upon conviction of the offense alleged in Count One of this Indictment, defendant


                                                  1
ROBERT ECKERT shall forfeit to the United States, pursuant to 18 U.S.C. g 2253(a), all right,

title, and interest in any property used or intended to be used to commit or promote the commission

of the said offense, all property constituting or traceable to gross profits or other proceeds obtained

from such offenses, and all visual depictions described in i8 U.S.C. $$ 2251 -2252,and any book,

magazine, periodical,     film, videotape, or other matter containing any such visual depiction, which

was produced, transpofted, mailed, shipped, or received in committing such offenses, including

but not limited a Samsung Galaxy cellular phone, Model S10+, seized by law enforcement fi.om

ECKERT on June 12,2020.

       3   .    If   any of the above-described forfeitable property, as a result of any ac;[ or omission

of the defendant ROBERT ECKERT, cannot be located upon the exercise of due diligence,                 has

been transferred, sold to, or deposited    with   a   third party, has been placed beyond the jurisdiction

of the coufi, has been substantially diminished in value, or has been commingled with other

property which cannot be divided without difficulty, it is the intent of the United States, pursuant

to 21 U.S.C. $ 853(p), as incorporated by 18 U.S.C. $ 2253(b), to seek forfeiture of any other

property of said defendant up to the value of the forfeitable property described above.

       All in accordance with i8 U.S.C. ç2253,21 U.S.C. $ 853,            and Rule 32.2(a), Federal Rules

of Criminal    Procedure.                                   A TRUE BILL


                                                                    /s/
                                                            FORÉPERSON
UNITED STATES OF AMEzuCA


L        C BOYLE
ACTING LINITED STATE ATTORNE,Y


     CYV         FO
ASSISTANT LINITED STATES ATTORNEY


                                                        2
